                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    OLIVIA FRANTZ,                                        Case No. 2:19-CV-1721 JCM (BNW)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     VERB MEDIA, INC., et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of Frantz v. Verb Media, Inc. et al., case number
               14     2:19-cv-01721-JCM-BNW. Olivia Frantz (“plaintiff”) filed the instant action on October 3,
               15     2019, against Verb Media, Inc., Richard Godinez, and Alan Bracken (“defendants”). (ECF No.
               16     1).
               17            Federal Rule of Civil Procedure 4(m) provides as follows:
               18
                                     If a defendant is not served within 90 days after the complaint is
               19                    filed, the court—on motion or on its own after notice to the
                                     plaintiff—must dismiss the action without prejudice against that
               20                    defendant or order that service be made within a specified time.
                                     But if the plaintiff shows good cause for the failure, the court must
               21                    extend the time for service for an appropriate period. This
                                     subdivision (m) does not apply to service in a foreign country
               22                    under Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under
                                     Rule 71.1(d)(3)(A).
               23
                      Fed. R. Civ. P. 4(m).
               24
                             More than 90 days have elapsed since the instant action was filed. To date, plaintiff has
               25
                      not served any of the defendants.
               26
               27
               28

James C. Mahan
U.S. District Judge
                1            On February 6, 2020, the court gave plaintiff notice of its intent to dismiss her claims
                2     pursuant to Fed. R. Civ. P. 4(m). Plaintiff has not responded, served the defendants, or otherwise
                3     appeared.
                4            Accordingly,
                5            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiff’s claims be, and
                6     the same hereby are, DISMISSED.
                7            The clerk is instructed to enter judgment and close the case accordingly.
                8            DATED March 12, 2020.
                9                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
